FILED
                            NOT FOR PUBLICATION                             MAR 24 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BRYON NICHOLS,                                   No. 09-17811

              Plaintiff - Appellant,             D.C. No. 2:08-cv-01491-FJM

  v.
                                                 MEMORANDUM *
GC SERVICES, LP,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                       Argued and Submitted March 1, 2011
                                Tempe, Arizona

Before:       CANBY, HAWKINS, and CLIFTON, Circuit Judges.

       Bryon Nichols appeals from the district court’s judgment, following partial

summary judgment and a jury trial, in his action under the Fair Debt Collection

Practices Act against GC Services, LP. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo both a grant and a denial of summary judgment.



          *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Padfield v. AIG Life Ins. Co., 290 F.3d 1121, 1124 (9th Cir. 2002). We affirm.

      The district court properly granted summary judgment for GC Services on

Nichols’s claim that GC Services improperly continued to communicate with him

after he sent a cease-and-desist letter, in violation of 15 U.S.C. § 1692c(c), because

Nichols failed to raise a genuine issue of material fact as to whether GC Services

had received his letter. GC Services had no record of having received the letter,

and Nichols testified in his deposition that he mailed the letter by certified mail,

return receipt requested, but that he did not receive a return receipt. See 15 U.S.C.

§ 1692c(c) (“notification shall be complete upon receipt” if made by mail); see

also Busquets-Ivars v. Ashcroft, 333 F.3d 1008, 1009 (9th Cir. 2003) (citing

Mulder v. Comm’r, 855 F.2d 208, 212 (5th Cir. 1988) (“While it is presumed that a

properly-addressed piece of mail placed in the care of the Postal Service has been

delivered, no such presumption of delivery exists for certified mail when the

requested return receipt is not received by the sender.”)).

      We do not review the district court’s denial of summary judgment regarding

Nichols’s claim that GC Services improperly threatened him, in violation of 15

U.S.C. § 1692e(5), because the denial was “based on a disputed issue of fact, and

that issue of fact was decided in a subsequent trial.” Banuelos v. Constr. Laborers’

Trust Funds for S. Cal., 382 F.3d 897, 902-03 (9th Cir. 2004); see also Baker v.


                                           2                                     09-17811
G.C. Servs. Corp., 677 F.2d 775, 779) (9th Cir. 1982) (whether creditor’s conduct

constitutes a threat under § 1692e is a factual determination).

      AFFIRMED.




                                          3                                 09-17811